107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Edward Earl WRIGHT, also known as James Hill, Appellant.
No. 96-3585.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 4, 1997.Decided Feb. 14, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Edward Earl Wright appeals the sentence imposed by the district court1 after he pleaded guilty to conspiring to distribute cocaine base and distributing more than 50 grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846.  We affirm.


2
Wright's presentence report indicated a Guidelines sentencing range of 360 months to life, noting that a 120-month mandatory-minimum penalty was applicable.  At sentencing, the government moved for a downward departure under U.S. Sentencing Guidelines Manual § 5K1.1, p.s.  (1995).  The district court departed and sentenced Wright to 180 months imprisonment and five years supervised release, stating the mandatory minimum was not a severe enough penalty given Wright's criminal history and the nature of the offense.


3
On appeal, Wright contends the court erred in not departing further and not imposing the mandatory minimum.  We may not review the extent of the court's downward departure, however, regardless of its reasons for not departing further.  See United States v. Dutcher, 8 F.3d 11, 12 (8th Cir.1993).


4
Accordingly, the judgment is affirmed.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri